Citation Nr: 1430278	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 







INTRODUCTION

The Veteran served on active duty from August 1976 to November 1985.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a left hand injury.

In June 2012, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  The matter has now returned to the Board and is ready for adjudication of the claim. 


FINDING OF FACT

The Veteran's current left hand disorders, including arthritis of the thumb and neuropathy, did not first manifest until years after his separation from service, and the competent evidence of record is against a finding that his current left hand disorders are otherwise related to his period of service, to include any injury from a dog bite. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

In June 2012, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to seek the Veteran's assistance in obtaining any outstanding treatment records as well as schedule the Veteran for a VA examination.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, the Veteran was sent a letter in July 2012 asking for his assistance in identifying any outstanding records of pertinent treatment.  The Veteran did not respond.  Additionally, the Veteran was afforded a VA examination in August 2012 and a report of the examination was associated with his claims folder. The Veteran's claims were readjudicated via a December 2012 supplemental statement of the case (SSOC). 

Accordingly, the Board's remand instructions have been compliance with the Board's 2012 remand directives, and no additional action is required at this time. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not in the record that is necessary to substantiate the claim; that VA will seek to provide; that the claimant is expected to provide; and how the degree of disability and effective date of disability are assigned.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in May 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence. He was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits of the claims. 

With regard to the duty to assist, the Veteran's available service treatment records, VA treatment records, records associated with his claim for disability benefits form the Social Security Administration (SSA), and his lay statements of argument have been obtained and associated with the claims folder.  Attempts to obtain copies of the Veteran's service treatment records from Womack Army Hospital, located in Fort Bragg, North Carolina, for his alleged dog bite were unsuccessful.  An August 2009 memorandum to the claims folder illustrates the actions taken by VA in attempt to obtain the outstanding service treatment, but it was determined that any further attempts to obtain the Veteran's service treatment records would be futile.  The Veteran was notified that service treatment records from Womack Army Hospital were unavailable, and requested that he send any records he may have, or any information as to their whereabouts to VA.  The Veteran responded that he did not have any records and cannot send them to VA. 

In addition, the Veteran was afforded VA examination in August 2012 to determine the nature and etiology of his claimed disorder.  The VA examiners reviewed the claims folders and recorded the Veteran's reported history, and provided comprehensive statements in support of the medical conclusion.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (such as arthritis), although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for residuals of left hand injury.  He contends that his current left hand disorder is related to being bitten by a dog during his military service.  The Veteran explained that he was bitten by a dog while serving as Military Police Patrol dog handler at Fort Bragg, North Carolina.  The Veteran asserts that he has residuals of left hand injury for which he should be award service connection. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of arthritis of the left thumb, as well as a possible diagnosis of neuropathy in his left hand manifested by complaints of intermittent tingling and numbness in the fingers.  See the report of an August 2008 VA examination as well as VA treatment records dated in 2008.  Based on the above, it is clear that element (1), current disability, is satisfied. 

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not show any treatment, complaints or diagnosis of any left-hand problems.  Notably, the report of an August 1985 examination prior to separation shows no indication of residuals of left hand injury from a dog bite.  Rather, the Veteran's upper extremities were evaluated as normal.  In addition, on the Veteran's associated report of medical history, he did not indicate that he had experienced any hand-related problems during his period of service.   

No evidence of record demonstrates that degenerative arthritis of the left thumb, as shown on x-ray, or neuropathy of the left hand, had its onset within the Veteran's first post-service year.  Rather, the first evidence of complaints of tingling and numbness in the left hand is not shown until 2008, well after the Veteran's separation from service, and after he filed his claim for entitlement to service connection.  Also, the first x-ray evidence of arthritis is not shown until the August 2012 VA examination.  As such, service connection for arthritis of left thumb and neuropathy of the left hand may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a).

Regardless, the Board cannot ignore the Veteran's consistent reports that he sustained injury to his left hand from a dog bite while he served as a dog handler from the Military Police Patrol.  The Board finds that the Veteran's reports of sustaining an injury from a dog bite consistent with his military service as a dog handler.  As such, element (2), in-service injury, is satisfied.

With respect to element (3), nexus or relationship, there is only one medical opinion of record addressing the etiology of the Veteran's current left hand disorder.  After review of the entire record, and upon examination of the Veteran, the August 2012 VA examiner determined that it was "less likely as not" that the Veteran's current left hand disorder was incurred in or otherwise related to service in the military.  By way of a rationale, the VA examiner noted that the Veteran did not seek treatment for any left hand-related problems until 2008, which comes 23 years after his separation from service, and there is no evidence that he sought treatment for a hand injury during his period of service.  The VA examiner further noted that there was no evidence of any disease or injury involving the Veteran's left thumb during the Veteran's period of service as an etiology for the Veteran's current diagnosed arthritis of the left thumb.  

There is no medical opinion of record to the contrary of the findings by the 2012 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis and neuropathy, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, the Veteran has asserted at times during the appeal period that he has experienced intermittent left hand problems since his service period to the present day. 

Indeed, the Veteran is competent to describe his in-service experiences and observations of pain symptomatology.  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"].  The Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Veteran did not indicate any left hand-related problems at the time of his separation as reflected on his August 1985 report of medical history.  Moreover, subsequent post-service treatment records do reflect that the Veteran reported to his treating medical providers that he experienced intermittent left hand tingling and numbness until 2008, which comes 23 years after his separation from service, and after he filed his claim for entitlement to service connection. 

The Veteran's reports of the continuity of his left hand problems have not always been consistent, especially at the time of his separation from service.  The Board does not find the Veteran's assertions of continuity carry probative value given his statement at the time of his separation from service in August 1985.  In light of the Veteran's inconsistent reports of medical history and potential bias, the Board finds the Veteran's competent assertions of continuity of left hand problems from service to the present day not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

 Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for residuals of left hand injury is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


